CANADY, J.,
dissenting.
As fully described in my dissent to the opinion of the Court issued on July 9, 2015, I dissent to these specific directives to the Legislature. I also dissent from the majority’s retention of jurisdiction in this case after the issues presented for review have been decided. The majority has cited no authority justifying this extraordinary course of action, which is outside the framework established for our appellate review of trial court judgments certified by district courts under article V, section 3(b)(5).
POLSTON, J., concurs.